ORDER

PER CURIAM.
Michael Stuart (“Movant”) appeals from the motion court’s judgment denying his Rule 24.0351 motion for post-conviction relief without an evidentiary hearing.
In his sole point on appeal, Movant claims that the motion court erred in denying his post-conviction claim that his plea counsel was ineffective for misadvising him about the length of the sentence and his eligibility for long-term drug treatment instead of incarceration.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).

. All rule references are to Mo. Rules Crim. P.2004, unless otherwise indicated.